Citation Nr: 0032260	
Decision Date: 12/11/00    Archive Date: 12/20/00

DOCKET NO.  90-27 274	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to an increased evaluation for glaucoma with 
a bilateral field impairment, currently evaluated as 50 
percent disabling.  

2.  Entitlement to an increased (compensable) evaluation for 
dermatophytosis of the feet.  

3.  Entitlement to a total rating based upon individual 
unemployability.  

4.  Whether recoupment of the entire amount of the veteran's 
readjustment pay was required.  


ATTORNEY FOR THE BOARD

Ralph G. Stiehm, Counsel



INTRODUCTION

The veteran had active service from July 1954 to July 1958 
and from June 1960 to July 1971.  This case comes before the 
Board of Veterans' Appeals (Board) on appeal from a September 
1989 rating decision of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Montgomery, Alabama. 

This case since then has had a lengthy procedural history.  
In June 1991, the Board denied the claims currently on 
appeal.  Subsequently, in December 1992, the United States 
Court of Appeals for Veterans Claims (Court) remanded this 
case for additional development, and in August 1993, the 
Board, pursuant to the Court's order, remanded this case to 
the RO in order to secure additional records.  

In July 1996, the Board denied the veteran's claim for an 
increased evaluation for glaucoma and remanded the claims for 
a compensable evaluation dermatophytosis of the feet, 
instructing the RO to afford the veteran a dermatological 
evaluation.  In October 1997, the Court, pursuant to a joint 
motion for remand, remanded to the Board the claim for an 
increased evaluation for glaucoma.  In June 1998, pursuant to 
the Court's order, the Board remanded that claim to the RO, 
instructing the RO to afford the veteran an ophthalmologic 
evaluation.  

In that REMAND, the Board also instructed the RO to provide 
the veteran with a statement of the case addressing the 
propriety of recoupment of readjustment pay.  The veteran was 
provided a statement of the case in April 2000 and, 
thereafter, perfected his appeal in June 2000.  The veteran's 
claims are now once again before the Board.  

FINDING OF FACT

Entitlement to disability compensation was established after 
September 15, 1981.  



CONCLUSION OF LAW

Recoupment of the entire amount of the veteran's readjustment 
pay is required.  38 C.F.R. § 3.700 (2000).  


REASONS AND BASES FOR FINDING AND CONCLUSION

This appeal arises from the recoupment of $15,000 of 
readjustment pay from an award of VA disability compensation.  
The veteran does not contest that he received $15,000 of 
readjustment pay, but maintains that the amount of recoupment 
should have been limited to 75 percent of that amount.  

Service connection was established in April 1985 for glaucoma 
with reduction of visual fields.  The RO made that grant of 
service connection effective November 27, 1984, based upon a 
claim for benefits filed upon that day.  Prior to that time, 
the veteran was not in receipt of disability benefits.  In 
May 1985, the RO informed the veteran that the award of 
benefits was subject to recoupment of readjustment pay, and 
the RO has since recouped the amounts in question.  

38 U.S.C.A. § 1174(h)(2) provides, in part, that a member who 
has received readjustment pay based upon service in the armed 
forces shall not be deprived, by reason of his receipt of 
readjustment pay, of any disability compensation to which he 
is entitled under the laws administered by the Department of 
Veterans Affairs, but there shall be deducted from that 
disability compensation an amount equal to the total amount 
of readjustment pay received.  This provision, enacted in 
1980, was effective as of September 15, 1981 and replaced 
other provisions pertaining to readjustment pay that were in 
place at that time.  See Pub. L. 96-513.  

Regulations implementing 38 C.F.R. § 1174(h)(2) were put into 
place on July 21, 1987.  See 52 Fed. Reg. 27340 (1987).  The 
VA's regulations, thus, now provide in part:  
Lump-sum readjustment pay. 
(i) Where entitlement to disability compensation 
was established prior to September 15, 1981, a 
veteran who has received a lump-sum readjustment 
payment under former 10 U.S.C. 687 (as in effect on 
September 14, 1981) may receive disability 
compensation for disability incurred in or 
aggravated by service prior to the date of receipt 
of lump-sum readjustment payment subject to 
deduction of an amount equal to 75 percent of the 
amount received as readjustment payment. 
(ii) Readjustment pay authorized under former 10 
U.S.C. 3814(a) is not subject to recoupment through 
withholding of disability compensation, entitlement 
to which was established prior to September 15, 
1981. 
(iii) Where entitlement to disability compensation 
was established on or after September 15, 1981, a 
veteran who has received a lump-sum readjustment 
payment may receive disability compensation for 
disability incurred in or aggravated by service 
prior to the date of receipt of the lump-sum 
readjustment payment, subject to recoupment of the 
total amount of the readjustment payment. 
(iv) The receipt of readjustment pay does not 
affect the payment of disability compensation based 
on a subsequent period of service. Compensation 
payable for service-connected disability incurred 
or aggravated in a subsequent period of service 
will not be reduced for the purpose of offsetting 
readjustment pay based on a prior period of 
service. 
(3) Severance pay. Where the disability or 
disabilities found to be service-connected are the 
same as those upon which disability severance pay 
is granted, an award of compensation will be made 
subject to recoupment of the disability severance 
pay. Prior to the initial determination of the 
degree of disability recoupment will be at the full 
monthly compensation rate payable for the 
disability or disabilities for which severance pay 
was granted. Following initial determination of the 
degree of disability recoupment shall not be at a 
monthly rate in excess of the monthly compensation 
payable for that degree of disability. For this 
purpose the term "initial determination of the 
degree of disability" means the first regular 
schedular compensable rating in accordance with the 
provisions of Subpart B, Part 4 of this chapter and 
does not mean a rating based in whole or in part on 
a need for hospitalization or a period of 
convalescence. There is no prohibition against 
payment of compensation where the veteran received 
nondisability severance pay or where disability 
severance pay was based upon some other disability. 
Compensation payable for service-connected 
disability other than the disability for which 
disability severance pay was granted will not be 
reduced for the purpose of recouping disability 
severance pay. 
(4) Improved pension. If a veteran is entitled to 
improved pension on the basis of the veteran's own 
service and is also entitled to pension under any 
pension program currently or previously in effect 
on the basis of any other person's service, the 
Department of Veterans Affairs shall pay the 
veteran only the greater benefit. 

38 C.F.R. § 3.700.  

The veteran does not maintain that he filed a claim for 
disability benefits prior to September 15, 1981 or that an 
award of disability benefits otherwise should have been made 
effective prior to that date.  Entitlement to disability 
compensation was established after September 15, 1981, and, 
therefore, recoupment of the entire amount of readjustment 
pay is required.  

The Board observes that Pub. L. 104-201§ 653 amended 10 
U.S.C. § 1174 so that the law currently subtracts from the 
amount to be recouped the amount of federal income tax to be 
withheld from readjustment pay.  By its own terms, that 
amendment is effective as of October 1, 1996 and applies to 
payments of readjustment pay made after September 30, 1996.  
Because the readjustment pay in question in this case was 
paid prior to that date, that provision is inapplicable to 
this case.  


ORDER

The veteran's appeal of the recoupment of readjustment pay is 
denied.


REMAND

Although the RO apparently scheduled the veteran for a 
dermatology examination in December 1997, the veteran failed 
to appear for that examination and indicated, in a statement 
submitted April 1998, that his appearance was unnecessary.  
He submitted instead, the results of an Army examination 
conducted in February 1997.  

The veteran apparently was also scheduled for an 
ophthalmologic examination that was to take place in November 
1999 and failed to appear for that examination, as well.  An 
entry in the claims file reflects, however, that the 
examination originally was scheduled for December 7, 1999, 
but was later rescheduled to November 12, 1999 "at a short 
notice."  That entry, which does not indicate the reason for 
rescheduling the veteran's examination, reflects that the RO 
left a message for the veteran informing him of the schedule 
change on a answering machine and forwarded a confirmation 
letter to the veteran on November 8, 1999.  The claims file 
also contains what appears to be a copy of a letter reminding 
the veteran to appear for an eye clinic appointment.  That 
letter is dated November 12, 1999.  

The claims file leaves unclear whether the veteran was 
provided timely notice of the scheduled eye examination.  
Therefore, the RO has not dispensed with its duty to provide 
the veteran with an ophthalmologic examination as directed by 
the Board's June 1998 remand.  See Stegall v. West, 11 Vet. 
App. 268 (1998). 

In addition, the veteran submitted in September 2000, 
photographs of his feet.  The Board received the photographs 
within 90 days of the notification to the veteran of the 
certification of his appeal to the Board.  These photograph 
are pertinent to the evaluation of the veteran's 
dermatophytosis of the feet, and there is no indication that 
the veteran waived consideration of this evidence by the RO.  
See 38 C.F.R. § 20.1304.  

In a May 1999 submission the veteran requested that the RO, 
among other things, obtain all VA medical records from VA 
Medical Centers (VAMC) in Montgomery, Alabama; Atlanta, 
Georgia; Dayton, Ohio; Cincinnati, Ohio; Tuskegee, Alabama; 
Saint Louis, Missouri; San Francisco, California; Los 
Angeles, California; and Huntington, West Virginia.  The RO, 
since the date of the veteran's submission, does not appear 
to have requested additional VA records of treatment.  Any 
pertinent VA records of treatment must be obtained and 
associated with the claims file.  See Bell v. Derwinksi, 2 
Vet. App. 611 (1992).  

Therefore, this case is REMANDED for the following 
development:

1.  The RO should obtain all pertinent VA 
medical records of treatment not 
previously associated with the claims 
file identified by the veteran in his May 
1999 submission, wherein the veteran 
indicated that he received treatment from 
VAMC in Montgomery, Alabama; Atlanta, 
Georgia; Dayton, Ohio; Cincinnati, Ohio; 
Tuskegee, Alabama; Saint Louis, Missouri; 
San Francisco, California; Los Angeles, 
California; and Huntington, West 
Virginia.  

2.  Thereafter, the veteran must be 
afforded an ophthalmologic examination 
for the purpose of ascertaining the 
nature and severity of his service-
connected glaucoma with bilateral visual 
field impairment.  The claims folder in 
its entirety and a copy of this REMAND 
are to be furnished to the examiner prior 
to any evaluation of the veteran for use 
in the study of this case.  Such 
examination is to include a detailed 
review of the veteran's history and 
current complaints, as well as a 
comprehensive clinical evaluation of the 
eyes, including bilateral visual field 
testing.  The degree of concentric 
contraction of the visual fields, if any, 
must be specified in a narrative summary.  
All other diagnostic studies indicated 
are also to be undertaken.  

When the development requested has been completed, the case 
should again be reviewed by the RO on the basis of all the 
evidence.  If the benefit sought is not granted, the 
appellant should be furnished a supplemental statement of the 
case, and be afforded the appropriate time period to respond 
before the record is returned to the Board for further 
review.  

The purpose of this REMAND is to obtain additional 
development.  The Board does not intimate any opinion as to 
the merits of the case, either favorable or unfavorable, at 
this time.  No action is required of the appellant unless he 
is notified.
The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).



		
	BRUCE KANNEE
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).



